Citation Nr: 0212676	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  00-15 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318 based on 
hypothetical entitlement to a total disability rating for a 
continuous period of at least 10 years prior to death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from December 1942 to October 
1945, and from November 1947 to May 1974.  He died in August 
1994.  The appellant is the veteran's surviving spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 1999 by the 
Department of Veterans Affairs (VA), Reno, Nevada, Regional 
Office (RO).

The Board notes that the appeal pertaining to compensation 
under 38 U.S.C.A. § 1318 cannot be resolved due to a 
temporary stay on processing appeals relating to such claims 
where the decision would require a hypothetical determination 
of eligibility.  The appellant has made a claim for benefits 
under 38 U.S.C. § 1318, although the veteran was not rated 
totally disabled for the statutory period.  The Board has 
imposed a temporary stay on the adjudication of these claims 
in accordance with the directions of the United States Court 
of Appeals for the Federal Circuit in its decision in 
National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, Nos. 00-7095, -7096, -7098 
(Fed. Cir. Aug. 16, 2001).  In that decision the Federal 
Circuit directed the Department to conduct expedited 
rulemaking which will either explain why certain 
regulations-38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106-are 
inconsistent on the "hypothetical entitlement" issue or 
revise the regulations so that they are consistent.  The 
temporary stay on the adjudication of certain 38 U.S.C.A. 
§ 1318 claims, including the claim in this case, will remain 
in effect pending the completion of the directed rulemaking. 
FINDINGS OF FACT

1.  All evidence necessary for review of the issue of service 
connection for the cause of the veteran's death has been 
obtained, and the VA has satisfied the duty to notify the 
appellant of the law and regulations applicable to the claim 
and the evidence necessary to substantiate the claim.

2.  The evaluation of the claim does not involve a question 
of medical complexity or controversy.

3.  The veteran died on August 4, 1994, at the age of 70 
years.

4.  During his lifetime, the veteran did not establish 
service connection for any disabilities.

5.  The veteran's death certificate shows that the immediate 
cause of death was colon cancer which metastasized to the 
liver.  

6.  There is no competent medical evidence of the presence of 
the disorder listed on the death certificate as the cause of 
death until many years after separation from service.

7.  There is no competent medical evidence linking the 
veteran's death to his period of active service.

8.  The preponderance of the evidence shows that the veteran 
did not have exposure to radiation in service.

9.  The veteran was not diagnosed as having any of the 
disorders which may be presumed to have been due to herbicide 
exposure, and there is no competent medical evidence that the 
veteran's death was related to herbicide exposure.


CONCLUSIONS OF LAW

1.  A medical opinion from an independent medical expert is 
not warranted.  38 U.S.C.A. § 7109 (West 1991).

2.  A service-connected disability did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
1310 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309, 
3.310, 3.311, 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that the RO made a mistake by denying 
entitlement to service connection for the cause of the 
veteran's death.  The appellant asserts that the death may 
have been related to exposure to atomic radiation or 
herbicides in service.

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The appellant was provided adequate notice as to 
the evidence needed to substantiate her claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs), and letters sent to the appellant informed 
her of the information and evidence needed to substantiate 
the claim and complied with the VA's notification 
requirements.  The communications provided the appellant with 
an explanation of what evidence was to be provided by the 
appellant and what evidence the VA would attempt to obtain on 
her behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The RO also supplied the appellant with the 
applicable regulations in the SOC and SSOCs.  The basic 
elements for establishing service connection for the cause of 
death have remained unchanged despite the change in the law 
with respect to duty to assist and notification requirements.  
The VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The RO made appropriate efforts to attempt to 
obtain all relevant evidence identified by the appellant.  
The evidence includes the veteran's post service treatment 
records and a copy of his death certificate.  The Board also 
notes that the veteran's service medical records were 
obtained.  The appellant has had a hearing. The 
representative has requested an advisory/independent medical 
opinion.  Under 38 U.S.C.A. § 7109 and 38 C.F.R. § 3.328, 
when warranted by the medical complexity or controversy 
involved in a pending claim, an advisory medical opinion may 
be obtained from one or more medical experts who are not 
employees of VA.  The Board finds, however, that evaluation 
of the present claim does not involve a question of medical 
complexity or controversy.  Accordingly, a medical opinion 
from an independent medical expert is not warranted.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claim.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claim.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new implementing regulations 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  The VA 
has satisfied its obligation to notify and assist the 
claimant in this case.  Further development and further 
expending of the VA's resources are not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the claimant in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disorder either caused or contributed substantially 
or materially to cause the veteran's death.  See 38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.  Service connection may be granted 
for disability due to disease or injury incurred in or 
aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131.  If a 
chronic disorder such as a malignant tumor is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309. 

Service connection for cancer or for death caused by cancer 
which is claimed to be attributable to radiation exposure 
during service can be accomplished in three different ways.  
See Ramey v. Brown, 9 Vet. App. 40, 44 (1996), affirmed at 
120 F.3d. 1239 (Fed. Cir. 1997).  First, there are certain 
types of cancer which will be presumptively service connected 
for radiation-exposed veterans.  See 38 U.S.C.A. § 1112(c); 
38 C.F.R. § 3.309(d).  Second, 38 C.F.R. § 3.311(b) includes 
a list of "radiogenic diseases" which will be service 
connected provided that certain conditions specified in that 
regulation are met.  The regulation states that, if the 
veteran has one of the radiogenic diseases, the case will be 
referred to the Under Secretary for Benefits for review as to 
whether sound scientific medical evidence supports the 
conclusion that it is at least as likely as not that the 
veteran's disease resulted from radiation exposure during 
service.  Third, direct service connection can be established 
by "show[ing] that the disease or malady was incurred during 
or aggravated by service, a task which includes the difficult 
burden of tracing causation to a condition or event during 
service."  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed.Cir. 
1994).  The Board notes that the list of presumptive cancers 
contained in 38 C.F.R. § 3.309 was recently amended to 
include colon cancer. See 67 Fed. Reg. 3612-3616 (2002).

For the purposes of applying the presumptions contained in 
38 C.F.R. § 3.309:
    (i) The term radiation-exposed veteran means either a 
veteran who while serving on active duty, or an individual 
who while a member of a reserve component of the Armed Forces 
during a period of active duty for training or inactive duty 
training, participated in a radiation-risk activity.  
    (ii) The term radiation-risk activity means:
    (A) Onsite participation in a test involving the 
atmospheric 
detonation of a nuclear device.
    (B) The occupation of Hiroshima or Nagasaki, Japan, by 
United States 
forces during the period beginning on August 6, 1945, and 
ending on July 
1, 1946.
    (C) Internment as a prisoner of war in Japan (or service 
on active 
duty in Japan immediately following such internment) during 
World War II 
which resulted in an opportunity for exposure to ionizing 
radiation 
comparable to that of the United States occupation forces in 
Hiroshima 
or Nagasaki, Japan, during the period beginning on August 6, 
1945, and 
ending on July 1, 1946.
    (iii) The term atmospheric detonation includes underwater 
nuclear 
detonations.
    (iv) The term onsite participation means:
    (A) During the official operational period of an 
atmospheric nuclear 
test, presence at the test site, or performance of official 
military 
duties in connection with ships, aircraft or other equipment 
used in 
direct support of the nuclear test.
    (B) During the six month period following the official 
operational 
period of an atmospheric nuclear test, presence at the test 
site or 
other test staging area to perform official military duties 
in 
connection with completion of projects related to the nuclear 
test 
including decontamination of equipment used during the 
nuclear test.
    (C) Service as a member of the garrison or maintenance 
forces on 
Eniwetok during the periods June 21, 1951, through July 1, 
1952, August 
7, 1956, through August 7, 1957, or November 1, 1958, through 
April 30, 
1959.
    (D) Assignment to official military duties at Naval 
Shipyards 
involving the decontamination of ships that participated in 
Operation 
Crossroads.
    (v) For tests conducted by the United States, the term 
operational 
period means:
    (A) For Operation TRINITY the period July 16, 1945 
through August 6, 
1945.
    (B) For Operation CROSSROADS the period July 1, 1946 
through August 
31, 1946.
    (C) For Operation SANDSTONE the period April 15, 1948 
through May 
20, 1948.
    (D) For Operation RANGER the period January 27, 1951 
through 
February 6, 1951.
    (E) For Operation GREENHOUSE the period April 8, 1951 
through June 
20, 1951.
    (F) For Operation BUSTER-JANGLE the period October 22, 
1951 through 
December 20, 1951.
    (G) For Operation TUMBLER-SNAPPER the period April 1, 
1952 through 
June 20, 1952.
    (H) For Operation IVY the period November 1, 1952 through 
December 
31, 1952.
    (I) For Operation UPSHOT-KNOTHOLE the period March 17, 
1953 through 
June 20, 1953.
    (J) For Operation CASTLE the period March 1, 1954 through 
May 31, 
1954.
    (K) For Operation TEAPOT the period February 18, 1955 
through June 
10, 1955.
    (L) For Operation WIGWAM the period May 14, 1955 through 
May 15, 
1955.
    (M) For Operation REDWING the period May 5, 1956 through 
August 6, 
1956.
    (N) For Operation PLUMBBOB the period May 28, 1957 
through October 
22, 1957.
    (O) For Operation HARDTACK I the period April 28, 1958 
through 
October 31, 1958.
    (P) For Operation ARGUS the period August 27, 1958 
through September 
10, 1958.
    (Q) For Operation HARDTACK II the period September 19, 
1958 through 
October 31, 1958.
    (R) For Operation DOMINIC I the period April 25, 1962 
through 
December 31, 1962.
    (S) For Operation DOMINIC II/PLOWSHARE the period July 6, 
1962 
through August 15, 1962.
    (vi) The term ``occupation of Hiroshima or Nagasaki, 
Japan, by 
United States forces'' means official military duties within 
10 miles of 
the city limits of either Hiroshima or Nagasaki, Japan, which 
were 
required to perform or support military occupation functions 
such as occupation of 
territory, control of the population, stabilization of the 
government, 
demilitarization of the Japanese military, rehabilitation of 
the 
infrastructure or deactivation and conversion of war plants 
or 
materials.
    (vii) Former prisoners of war who had an opportunity for 
exposure to 
ionizing radiation comparable to that of veterans who 
participated in 
the occupation of Hiroshima or Nagasaki, Japan, by United 
States forces 
shall include those who, at any time during the period August 
6, 1945, 
through July 1, 1946:
    (A) Were interned within 75 miles of the city limits of 
Hiroshima or 
within 150 miles of the city limits of Nagasaki, or
    (B) Can affirmatively show they worked within the areas 
set forth in 
paragraph (d)(4)(vii)(A) of this section although not 
interned within 
those areas, or
    (C) Served immediately following internment in a capacity 
which 
satisfies the definition in paragraph (d)(4)(vi) of this 
section, or
    (D) Were repatriated through the port of Nagasaki.

See 38 C.F.R. § 3.309.  The definition of radiation risk 
activity was recently amended, but the changes do not affect 
the present case.  See 67 Fed. Reg. 3612-3616 (2002).

The appellant testified in support of her claim at a hearing 
held at the RO in April 2000.  She stated that during 
service, after returning from Vietnam in 1970, the veteran 
experienced gastrointestinal problems on a daily basis.  She 
indicated her belief that these symptoms reflected that the 
colon cancer was possibly being formed at that time.  She 
also reported that in 1953 her husband reported that he 
witnessed a nuclear bomb test.  

During his lifetime, the veteran did not establish service 
connection for any disabilities.  The veteran died on August 
4, 1994, at the age of 70 years.  The death certificate shows 
that the immediate cause of death was colon cancer which 
metastasized to the liver.

The evidence which is of record shows that the disorders 
listed on the death certificate were not present until many 
years after the veteran's retirement from service.  The Board 
notes that the veteran's service medical records do not 
contain any references to colon cancer or a cancer of the 
liver.  The report of a medical examination conducted in 
January 1974 for the purpose of the veteran's retirement 
shows that clinical evaluation of all areas was normal.  It 
was noted that the rectum and prostate were normal on digital 
examination, and an occult blood test was negative.  The 
report of a medical history given by the veteran at that time 
shows that he checked a box indicating a history of a tumor, 
growth, cyst or cancer; however, on the reverse side it was 
noted that this pertained to a hernia which had resolved.  

The appellant has presented post-service medical treatment 
records dated in 1986 which pertain to an enlarged thyroid 
gland; however, there is no indication that such a disorder 
was related to service, or that it played any role in the 
veteran's death.  

The earliest post service medical treatment records contained 
in the claims file reflecting the presence of colon cancer 
are dated in January 1991.  None of the treatment records 
contain any history or medical opinion relating that disorder 
to service.  On the contrary, the records place the date of 
onset of the veteran's illness as being many years after 
separation from service.  

With respect to the contention that the veteran's death was 
due to exposure to ionizing radiation in service, the 
appellant has stated that the veteran witnessed an atomic 
bomb test in 1953.  The Board notes, however, that there is 
no credible evidence that the veteran was ever exposed to any 
such radiation.  The veteran's service medical records and 
service personnel records do not contain any mention of the 
veteran having participated in any atomic bomb tests.  

The RO contacted the National Personnel Records Center and 
requested verification that the veteran was exposed to 
radiation at a Nevada Test site in 1953, but was advised in 
October 1999 that NPRC cannot verify radiation exposure from 
the service record.  NPRC also reported that a DD 1141 
(Record of Exposure to Radiation) was not a matter of record.  
The NPRC suggested additional places for the RO to contact in 
order to attempt to verify such exposure.  In July 2000, the 
RO wrote to the Brooks Air Force Base and requested 
verification of the veteran's participation in the radiation 
risk activity.  The same month the RO also wrote to the Air 
Force Medical Operations Agency, Radiation Protection 
Division, and made the same request.  In August 2000, the 
Chief of the United States Air Force Center for Radiation 
Dosimetry responded by stating that:

In response to your request, we have queried the 
USAF Master Radiation Exposure Registry and 
researched all other information available to us 
for records of occupational radiation exposure 
monitoring.  Our search included a review of 
records available online, records archived on 
microfilm and in paper form, and records of 
internal exposure to radioactive material 
(bioassay).  

Our search was made using the following identifying 
data which you provided: 

[veteran's identifying data redacted]

We found no external or internal radiation exposure 
data in the Registry.

As clarification, our radiation exposure records 
dated back to 1947.  There were multiple 
occurrences in the earlier days of occupational 
radiation exposure monitoring when records were 
apparently maintained at the individual unit or 
base level and were never forwarded for enclosure 
in the Air Force's central records.  In some early 
cases, early exposure records were maintained only 
in the individual's military health record.

In November 2000, the Defense Threat Reduction Agency wrote 
in response to the letter which had been sent by the RO to 
Air Force Medical Operations Agency and was subsequently 
forwarded to the DTRA.  They noted that the appellant had 
indicated that her husband had observed a nuclear test and 
was exposed to radiation in 1953 while stationed at Nellis 
Air Force Base in Nevada.  It was reported that the United 
States Government had conducted operation UPSHOT-KNOTHOLE at 
a Nevada Test Site from March 17 through June 20, 1953.  They 
noted that the veteran's service record revealed that he was 
stationed at the Nellis Air Force Base from March 12, 1953 
through July 1, 1958.  During Operation UPSHOT-KNOTHOLE, he 
was assigned to the Headquarters, 3595th Air Base Group from 
March 12 through April 6, 1953, and to the 3594th Maintenance 
Squadron from April 7, 1953, through January 25, 1954.  
Morning reports for those units do not show temporary duty 
for him to the Nevada Test Site or that he was performing 
duties in direct support of the operation.  Additionally, 
after careful search of available dosimetry data, they found 
no record of radiation exposure for the veteran.  The DTRA 
stated that: 

In summary, available Air Force records do not 
document [the veteran's] participation in Operation 
UPSHOT-KNOTHOLE."  

Based on the foregoing responses, the Board finds that the 
preponderance of the evidence shows that the veteran did not 
have exposure to radiation in service.  Accordingly, the 
presumptions pertaining to radiation exposure do not apply in 
this case.

With respect to the claim that the veteran's death was due to 
exposure to Agent Orange in service, the Board notes that the 
veteran's service personnel records show that he had service 
in Vietnam, so exposure to Agent Orange and other herbicide 
agents may be presumed.  For purposes of establishing service 
connection for a disability or death resulting from exposure 
to a herbicide agent, including a presumption of service-
connection, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent containing dioxin or 2,4-
dichlorophenoxyacetic acid, and may be presumed to have been 
exposed during such service to any other chemical compound in 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C. § 1116(f), as added by § 
201(c) of the "Veterans Education and Benefits Expansion Act 
of 2001," Pub. L. No. 107-___ (H.R. 1291) (Dec. 27, 2001). 

Under 38 C.F.R. § 3.309(e), certain diseases may be presumed 
to have resulted from exposure to certain herbicide agents 
such as Agent Orange.  The list includes, chloracne or other 
acneform disease consistent with chloracne, Type 2 (adult 
onset) diabetes, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea) and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  See 38 C.F.R. § 
3.309(e).  Chloracne, porphyria cutanea tarda, and subacute 
peripheral neuropathy must be manifest within one year after 
the last exposure to an herbicide agent.  38 C.F.R. 
§ 3.307(a)(6).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam War era.  See 38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307(a)(6).  Second, the veteran must be 
diagnosed with one of the specific diseases listed in 
38 C.F.R. § 3.309(e).  See Brock  v. Brown, 10 Vet. App. 155, 
162 (1997).  If a disorder is not listed in 38 C.F.R. 
§ 3.309(e), the presumption of service connection related to 
Agent Orange is not available.  See McCartt v. West, 12 Vet. 
App. 164 (1999).

The Board notes further that the Secretary of the Department 
of Veterans Affairs has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  The list of disorders to which the herbicide 
presumption does not apply includes gastrointestinal tract 
tumors.  See Notice, 61 Fed. Reg. 57586-57589 (1996); 64 Fed. 
Reg. 59232-59243 (1999); 67 Fed. Reg. 42600-42608 (2002).

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727- 29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation).  However, where the issue involves such a 
question of medical causation, competent evidence is 
required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Since the colon cancer listed on the veteran's death 
certificate is not among the listed diseases, the veteran's 
death may not be presumed to have been due to Agent Orange 
exposure.  The record otherwise does not include any medical 
opinion relating the veteran's death to Agent Orange 
exposure.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. 
Cir. 1994) (holding that service connection for an unlisted 
condition can be pursued under the general VA compensation 
entitlement system).  Accordingly, the Board concludes that a 
service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

